Exhibit 10.36

FIRST AMENDMENT TO THE AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This FIRST AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is dated as of June 12, 2014, and is entered into by and
among ARCTIC CAT INC., a Minnesota corporation (“Arctic Cat”), and the
Subsidiaries of Arctic Cat identified on the signature pages hereto, as
borrowers (collectively, the “Borrowers”), the financial institutions party to
this Amendment from time to time as lenders (collectively, “Lenders”), and BANK
OF AMERICA, N.A., a national banking association, as agent for the Lenders
(“Agent”).

WHEREAS, the Borrowers, the Agent, and the Lenders have entered into that
certain Amended and Restated Loan and Security Agreement (as amended, restated,
or otherwise modified from time to time, the “Loan Agreement”), dated as of
November 8, 2013; and

WHEREAS, the Borrowers have requested that the Agent and the Lenders agree to
enter into certain amendments to the Loan Agreement,

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.

ARTICLE II

AMENDMENTS TO LOAN AGREEMENT

2.01. Amended Definitions. The following definitions from Section 1.1 of the
Loan Agreement are hereby amended in their entirety to read as follows:

Applicable Margin:

 

  (a) On or before June 30, 2014, the margin set forth below, as determined by
the Fixed Charge Coverage Ratio as of the last day of the immediately preceding
Fiscal Quarter measured on a trailing twelve-month basis:

 

Level

  

Fixed Charge

Coverage Ratio

  

Base Rate
Loans

   

LIBOR Loans

 

I

   > 2.50:1.00      0.25 %      1.25 % 

II

  

> 1.50:1.00 and

< 2.50:1.00

     0.50 %      1.50 % 

III

   < 1.50 to 1.00      0.75 %      1.75 % 



--------------------------------------------------------------------------------

Margins shall be subject to increase or decrease by Agent on the first day of
the calendar month following each Fiscal Quarter end. If, by the first day of a
month, any financial statement or Compliance Certificate due in the preceding
month has not been received, then, at the option of Agent or Required Lenders,
margins shall be determined as if Level III were applicable until the first day
of the calendar month following actual receipt.

 

  (b) On or after July 1, 2014, the margin set forth below, as determined by the
average daily Availability for the last Fiscal Quarter:

 

Level

  

Average Daily

Availability

   Base Rate
Loans     LIBOR Loans   I    > 60% of the aggregate amount of the Revolver
Commitments then in effect      0.25 %      1.25 %  II    > 30% and < 60% of the
aggregate amount of the Revolver Commitments then in effect      0.50 %     
1.50 %  III    < 30% of the aggregate amount of the Revolver Commitments then in
effect      0.75 %      1.75 % 

Margins shall be subject to increase or decrease by Agent on the first day of
the calendar month following each Fiscal Quarter end. If, by the first day of a
month, any financial statement or Borrowing Base Certificate due in the
preceding month has not been received, then, at the option of Agent or Required
Lenders, margins shall be determined as if Level III were applicable until the
first day of the calendar month following actual receipt.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries for any period, of (a) EBITDA minus Capital
Expenditures (except those financed with Borrowed Money other than Revolver
Loans), cash taxes paid, and stock repurchases (except, beginning on May 1,
2014, and only for purposes of calculating the Applicable Margin, stock
repurchases will not be subtracted from EBITDA) and Distributions made in cash
to (b) Fixed Charges.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Obligor hereby represents and warrants to each Lender and the Agent, as of
the First Amendment Effective Date (as such term is defined in Section 4.01
below), as follows:

3.01. Representations and Warranties. After giving effect to this Amendment, the
representations and warranties set forth in Section 9 of the Loan Agreement and
in each other Loan Document are true and correct in all material respects on and
as of the date hereof and on and as of the First Amendment Effective Date with
the same effect as if made on and as of the date hereof or the First Amendment
Effective Date,

 

2



--------------------------------------------------------------------------------

as the case may be, except to the extent such representations and warranties
expressly relate solely to an earlier date.

3.02. No Defaults. Each of the Obligors is in compliance with all terms and
conditions of the Loan Agreement and the other Loan Documents on its part to be
observed and performed and no Default or Event of Default has occurred and is
continuing.

3.03. Authority and Pending Actions. The execution, delivery, and performance by
each Obligor of this Amendment has been duly authorized by each such Obligor (as
applicable) and there is no action pending or any judgment, order, or decree in
effect which is likely to restrain, prevent, or impose materially adverse
conditions upon the performance by any Obligor of its obligations under the Loan
Agreement or the other Loan Documents.

3.04. Enforceability. This Amendment constitutes the legal, valid, and binding
obligation of each Obligor, enforceable against each such Obligor in accordance
with its terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization, or other similar
laws affecting the enforcement of creditors’ rights or by the effect of general
equitable principles.

3.05. Breach; Conflicts. The execution, delivery, and performance by each
Obligor of this Amendment do not and will not conflict with, or constitute a
violation or breach of, or result in the imposition of any Lien upon the
property of such Obligor, by reason of the terms of (i) any contract, mortgage,
lease, agreement, indenture, or instrument to which such Obligor is a party or
which is binding upon it, (ii) any Applicable Law with respect to such Obligor,
or (iii) the certificate or articles of incorporation or by-laws or the limited
liability company or limited partnership agreement of such Obligor.

ARTICLE IV

CONDITIONS PRECEDENT AND FURTHER ACTIONS

4.01. Conditions Precedent. The amendments contained in Article II shall not be
binding upon the Agent or the Lenders until each of the following conditions
precedent have been satisfied in form and substance satisfactory to the Agent
(the first date upon which each such condition has been satisfied being herein
called the “First Amendment Effective Date”):

(a) The representations and warranties contained herein and in the Loan
Agreement, as amended hereby, shall be true and correct in all material respects
as of the date hereof, as if made on such date, except for such representations
and warranties limited by their terms to a specific date;

(b) Each Obligor shall have delivered to the Agent duly executed counterparts of
this Amendment which, when taken together, bear the authorized signatures of the
Borrowers, the Agent, and the Lenders;

(c) The Obligors shall have paid to the Agent all fees, costs, and expenses owed
to and/or incurred by the Agent and the Lenders in connection with this
Amendment;

(d) The Agent shall have received such other documents, legal opinions,
instruments, and certificates relating to this Amendment as it shall reasonably
request and such other documents, legal opinions, instruments, and certificates
that shall be satisfactory in form and substance to the Agent and the Lenders.
All corporate proceedings taken or to be taken in connection with this Amendment
and documents incidental thereto whether or not referred to herein shall be
reasonably satisfactory in form and substance to the Agent and the Lenders; and

 

3



--------------------------------------------------------------------------------

(e) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Agent in its sole and absolute discretion.

4.02. Further Actions. Each of the parties to this Amendment agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Amendment.

ARTICLE V

COSTS AND EXPENSES

Without limiting the terms and conditions of the Loan Documents, the Obligors
jointly and severally agree to pay on demand: (i) all reasonable costs and
expenses incurred by the Agent in connection with the preparation, negotiation,
and execution of this Amendment and the other Loan Documents executed pursuant
to this Amendment and any and all subsequent amendments, modifications, and
supplements to this Amendment, including without limitation, the reasonable
costs and fees of the Agent’s legal counsel; and (ii) all reasonable costs and
expenses reasonably incurred by the Agent in connection with the enforcement or
preservation of any rights under the Loan Agreement, this Amendment, and/or the
other Loan Documents, including without limitation, the reasonable costs and
fees of the Agent’s legal counsel.

ARTICLE VI

MISCELLANEOUS

6.01. Cross-References. References in this Amendment to any Section are, unless
otherwise specified, to such Section of this Amendment.

6.02. Instrument Pursuant to Loan Agreement. This Amendment is a Loan Document
executed pursuant to the Loan Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered, and applied in accordance with the
terms and provisions of the Loan Agreement.

6.03. Acknowledgment of the Obligors. Each Obligor hereby represents and
warrants that the execution and delivery of this Amendment and compliance by
such Obligor with all of the provisions of this Amendment: (i) are within the
powers and purposes of such Obligor; (ii) have been duly authorized or approved
by the board of directors (or other appropriate governing body) of such Obligor;
and (iii) when executed and delivered by or on behalf of such Obligor will
constitute valid and binding obligations of such Obligor, enforceable in
accordance with its terms. Each Obligor reaffirms its obligations to perform and
pay all amounts due to the Agent or the Lenders under the Loan Documents
(including, without limitation, its obligations under any promissory note
evidencing any of the Loans) in accordance with the terms thereof, as amended
and modified hereby.

6.04. Loan Documents Unmodified. Each of the amendments provided herein shall
apply and be effective only with respect to the provisions of the Loan Document
specifically referred to by such amendments. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Loan Agreement and
all other Loan Documents, as modified hereby, shall remain in full force and
effect and are hereby ratified and confirmed in all respects. Nothing contained
in this Amendment shall in any way impair the validity or enforceability of the
Loan Documents, as modified hereby, or alter, waive, annul, vary, affect, or
impair any provisions, conditions, or covenants contained therein or any rights,

 

4



--------------------------------------------------------------------------------

powers, or remedies granted therein, except as otherwise specifically provided
in this Amendment. Subject to the terms of this Amendment, any lien and/or
security interest granted to the Agent, for the benefit of the Lenders, in the
Collateral set forth in the Loan Documents shall remain unchanged and in full
force and effect and the Loan Agreement and the other Loan Documents shall
continue to secure the payment and performance of all of the Obligations.

6.05. Parties, Successors and Assigns. This Amendment represents the agreement
of the Borrowers, the Agent and each of the Lenders signatory hereto with
respect to the subject matter hereof, and there are no promises, undertakings,
representations, or warranties relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents. This
Amendment shall be binding upon and inure to the benefit of Borrowers, Agent,
Lenders, and their respective successors and assigns, except that (i) no
Borrower shall have the right to assign its rights or delegate its obligations
under any Loan Documents; and (ii) any assignment by a Lender must be made in
compliance with Section 13.3 of the Loan Agreement.

6.06. Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Amendment shall become effective when all
conditions precedent have been met and when the Agent has executed it and
received counterparts bearing the signatures of all other parties hereto.
Delivery of a signature page of this Amendment by telecopy shall be effective as
delivery of a manually executed counterpart of such agreement. This Amendment
may be executed and delivered by facsimile or electronic mail, and will have the
same force and effect as manually signed originals. Any electronic signature,
contract formation on an electronic platform and electronic record-keeping shall
have the same legal validity and enforceability as a manually executed signature
or use of a paper-based recordkeeping system to the fullest extent permitted by
Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.

6.07. Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only, are not a part of this Amendment, and shall not affect
the interpretation hereof.

6.08. Waivers. To the fullest extent permitted by Applicable Law, each Borrower
waives (a) the right to trial by jury (which the Agent and each Lender hereby
also waives) in any proceeding or dispute of any kind relating in any way to any
Loan Documents (including this Amendment), Obligations, or Collateral;
(b) presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any
commercial paper, accounts, documents, instruments, chattel paper, and
guaranties at any time held by the Agent on which a Borrower may in any way be
liable, and hereby ratifies anything the Agent may do in this regard; (c) notice
prior to taking possession or control of any Collateral; (d) any bond or
security that might be required by a court prior to allowing the Agent to
exercise any rights or remedies; (e) the benefit of all valuation, appraisement
and exemption laws; (f) any claim against the Agent, Issuing Bank or any Lender,
on any theory of liability, for special, indirect, consequential, exemplary, or
punitive damages (as opposed to direct or actual damages) in any way relating to
any Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof. Each Borrower acknowledges that
the foregoing waivers are a material inducement to the Agent, Issuing Bank and
Lenders entering into this Amendment and that the Agent, Issuing Bank and
Lenders are relying upon the foregoing in their dealings with the Borrowers.
Each Borrower has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Amendment may
be filed as a written consent to a trial by the court.

 

5



--------------------------------------------------------------------------------

6.09. Choice of Law; Jury Trial Waiver; Submission to Jurisdiction. THIS
AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS
RELATING TO NATIONAL BANKS). EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF ILLINOIS, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.
EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE
LOAN AGREEMENT. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law. Nothing herein shall limit the
right of the Agent or any Lender to bring proceedings against any Obligor in any
other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law. Nothing in this Amendment shall be deemed to
preclude enforcement by the Agent of any judgment or order obtained in any forum
or jurisdiction.

6.10. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

6.11. Total Agreement. This Amendment, the Loan Agreement, and all other Loan
Documents constitute the entire agreement, and supersede all prior
understandings and agreements, among the parties relating to the subject matter
hereof.

6.12. Release. IN CONSIDERATION OF THIS AMENDMENT, EACH OBLIGOR REPRESENTS AND
WARRANTS THAT AS OF THE DATE HEREOF THERE ARE NO KNOWN CLAIMS, OFFSETS, DEFENSES
OR COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS, AND HEREBY WAIVES
ANY AND ALL CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR
UNKNOWN, ARISING PRIOR TO THE DATE OF ITS EXECUTION OF THIS AMENDMENT AND
RELEASES AND DISCHARGES AGENT, EACH LENDER AND THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES AND ATTORNEYS
(COLLECTIVELY THE “RELEASED PARTIES”) FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR
EQUITY, WHICH SUCH OBLIGOR HAS OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING
PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION WITH THE LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.

 

BORROWERS: ARCTIC CAT INC., a Minnesota corporation By:  

/s/ Timothy C. Delmore

Name: Timothy C. Delmore Title: Chief Financial Officer ARCTIC CAT SALES INC., a
Minnesota corporation By:  

/s/ Timothy C. Delmore

Name: Timothy C. Delmore Title: Chief Financial Officer ARCTIC CAT PRODUCTION
LLC, a Minnesota limited liability company By:  

/s/ Timothy C. Delmore

Name: Timothy C. Delmore Title: Chief Financial Officer ARCTIC CAT PRODUCTION
SUPPORT LLC, a Minnesota limited liability company By:  

/s/ Timothy C. Delmore

Name: Timothy C. Delmore Title: Chief Financial Officer ARCTIC CAT SHARED
SERVICES LLC, a Minnesota limited liability company By:  

/s/ Timothy C. Delmore

Name: Timothy C. Delmore Title: Chief Financial Officer

 

Notice Address:     505 Waterford Park, Suite 1000     505 N. Highway 169
    Plymouth, MN 55441     Attn:   Timothy C. Delmore, CFO     Telecopy:  
763.354.1803



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent and Lender By:  

/s/ Brian Conole

Name:   Brian Conole Title:   Senior Vice President Address:   Bank of America
Business Capital   20975 Swenson Drive, Suite 200   Waukesha, WI 53186 Telecopy:
  262.207.3347



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Pamela Esker

Name:   Pamela Esker Title:   Authorized Officer